NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                    February 6, 2019   
                                             
                                         Before 
 
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      DAVID F. HAMILTON, Circuit Judge 
                       
                      AMY J. ST. EVE, Circuit Judge 

No. 18‐2429                                       
                                                  
DEUTSCHE BANK NATIONAL                           Appeal from the United States District 
TRUST COMPANY, as Trustee for                    Court for the Northern District 
GSAA Home Equity Trust 2006‐18,                  of Illinois, Eastern Division. 
Asset‐Backed Certificates, Series 2006‐           
18,                                              No. 13‐CV‐2599 
                      Plaintiff‐Appellee,         
                                                 Virginia M. Kendall,   
      v.                                         Judge. 
 
TRACY CORNISH, 
                   Defendant‐Appellant.
 
                                        O R D E R 

       This is an appeal from a judgment foreclosing the mortgage on defendant Tracy 
Cornish’s home and confirming the sale of that home in a court‐ordered auction. On 
July 16, 2018, this court granted Cornish’s motion to stay the district court’s judgment 
and thus delayed the turnover of the residence to the buyer, which was plaintiﬀ 
Deutsche Bank itself. That order said an explanation would follow. This is the 
explanation, though our thinking has evolved based on amendments to Federal Rule of 
Civil Procedure 62 and Federal Rule of Appellate Procedure 8 that took eﬀect on 
December 1, 2018. 
No. 18‐2429                                                                                          Page  2 

        At issue is how we should apply those rules to appeals of mortgage foreclosure 
judgments in the wake of a recent change in our circuit’s law aﬀecting those appeals. In 
HSBC Bank, U.S.A., N.A. v. Townsend, 793 F.3d 771 (7th Cir. 2015), we held that in 
mortgage foreclosures in federal courts in Illinois, there is no final appealable judgment 
until the district court has not only foreclosed the mortgage but also ordered a judicial 
sale of the property and later confirmed the results of the sale and ordered turnover of 
the property. See also Bank of America, N.A. v. Martinson, 828 F.3d 532 (7th Cir. 2016) 
(extending Townsend to mortgage foreclosures under Wisconsin law). Townsend means 
that the borrower’s first opportunity to appeal the merits of the underlying debt and 
any aﬃrmative defenses comes only after the district court has confirmed the sale. At 
that point, eviction is imminent. 
       The practical question we address here is whether a stay should depend on a 
quick evaluation of the likely merits of the appeal, where the parties, lawyers, and 
judges must act under the time pressure of a 30‐day eviction deadline, or whether we 
should allow normal appellate processes to work as they would in most other cases to 
enforce debts where the lender’s interest is protected by security. We recognize as a 
practical matter that most mortgage foreclosures are likely to be aﬃrmed. But that is 
also true of most commercial debt judgments, and of most civil judgments generally, for 
that matter. That practical reality does not mean that courts need to change the process 
to force at the outset a rushed evaluation of the likely merits of the appeal. There is still 
plenty of room for human and legal error in mortgage foreclosures, especially in this 
age of high‐volume securitized mortgages that may have changed hands many times, 
for servicing and ownership, before foreclosure. A majority of this panel believes the 
norm should be a stay pending appeal, absent unusual circumstances.1 
       We issued the stay under the relevant rules in eﬀect in July 2018, but we address 
here also the new 2018 versions of Federal Rule of Civil Procedure 62(b) and Federal 
Rule of Appellate Procedure 8(a) that took eﬀect on December 1, 2018. Under the new 
versions of those rules, we conclude, at least provisionally, that stays pending appeal 
should be the norm in mortgage foreclosure appeals.2   


1  See, e.g., Catalan v. GMAC Mortgage Corp., 629 F.3d 676, 681–84 (7th Cir. 2011) (describing “maddening” 
problems borrowers experienced as mortgage servicers made mistakes in transferring borrowers’ 
account); Sundquist v. Bank of America, N.A., 566 B.R. 563, 570 (Bankr. E.D. Calif. 2017) (recounting 
nightmarish experience of homeowners and awarding damages for foreclosure actions taken in violation 
of bankruptcy stay: “Franz Kafka lives. This automatic stay violation case reveals that he works at Bank 
of America.”), damage award vacated as part of settlement, 580 B.R. 536 (Bankr. E.D. Calif. 2018); Fresh 
Outrage for Wells Fargo After Mortgage Error Led to Hundreds of Foreclosures, Chicago Tribune (Aug. 7, 2018); 
Flawed Paperwork Aggravates a Foreclosure Crisis, New York Times (Oct. 3, 2010).
2  We say “provisionally” because these issues have not yet been the subject of full adversarial 
No. 18‐2429                                                                                     Page  3 

        The lender has the security it bargained for—its interest in the property—to 
protect its interests during the appeal. Without a stay, on the other hand, the typical 
residential borrower will suﬀer irreparable damage (eviction from the home) during the 
appeal. As noted by the advisory committee on the new Rule 62 amendments, however, 
a district court or appellate court has suﬃcient power to protect appellees, as well. The 
advisory note explains that a court may dissolve a stay in unusual circumstances, such 
as “a risk that the judgment debtor’s assets will be dissipated.” The lender in this case 
has not shown, at least not yet, that there is such a risk here, as might be the case if 
insurance or property taxes were not paid or if the property were abandoned or being 
neglected. The lender‐appellee has the security it bargained for, and the appeal should 
proceed in the ordinary course. 
I.  Factual and Procedural Background 
        To explain the background of this case, the district court’s judgment came after a 
long series of judicial proceedings involving plaintiﬀ Cornish’s home and mortgage. In 
May 2006, Cornish obtained a mortgage to buy a home in Flossmoor, Illinois. In 2007, 
the mortgage was assigned to Avelo Mortgage, which filed a foreclosure action in state 
court. In August 2008, that case was dismissed by agreement of the parties. In October 
2008, Avelo again sought foreclosure. The state court dismissed the case for want of 
prosecution in September 2010. 
       In January 2013, Avelo assigned Cornish’s mortgage to Deutsche Bank, the 
plaintiﬀ and appellee in this case. In April 2013, Deutsche Bank filed this case in federal 
court to foreclose on the mortgage. Cornish moved to dismiss the case because she 
thought the state foreclosure suit was still pending. The district court instead held that 
the federal suit was barred by res judicata, holding that the dismissal of Avelo’s 2008 
foreclosure action constituted a final judgment under state law because the lender did 
not refile its suit within one year or the remaining period allowed by the statute of 
limitations. 
        Deutsche Bank moved for reconsideration, arguing that the statute of limitations 
had not yet run. The district court agreed and reinstated the case. In April 2016, the 
district court granted Deutsche Bank’s motion for summary judgment on the merits and 
held that the bank was entitled to foreclosure. 
       Cornish appealed from the summary judgment order. We dismissed the appeal 
because the district court’s order was not a final appealable order under HSBC Bank, 
U.S.A., N.A. v. Townsend, 793 F.3d 771 (7th Cir. 2015) (dismissing appeal of district court 

presentation. That situation is not unusual with motions we must decide, and yet we must decide them as 
best we can. We signal here our willingness to reconsider our thinking, particularly if and when we have 
the benefit of briefing by counsel on both sides. 
No. 18‐2429                                                                                          Page  4 

order foreclosing Illinois mortgage and ordering the United States Marshal to sell 
property at auction; no final judgment until sale had been conducted and district court 
had confirmed sale). 
       In December 2017, the district court entered a judgment foreclosing the mortgage 
on Cornish’s home and ordering a special commissioner to conduct a public sale of 
property. Cornish appealed again. Again we dismissed, holding under Townsend that 
the order of foreclosure and judicial sale was still not a final appealable judgment. A 
sale was conducted, and on June 29, 2018, the district court entered an order approving 
the sale to Deutsche Bank itself. Under Townsend, that order was the appealable final 
judgment in this case, and Cornish filed this appeal. Her appeal of that final judgment 
allows her to raise any issues in the case, including the validity and amount of her debt, 
her theories of defense based on the earlier state‐court litigation, the relative priorities of 
the claims against her and the property, and the propriety of the sale.3 
      Cornish asked the district court to stay its judgment requiring her to give up 
possession of the property pending her appeal. The district court denied the motion. 
      Cornish renewed her motion for stay in this court. She argued that she is likely to 
succeed on appeal because the final judgment in the state court foreclosure action 
deprived the district court of jurisdiction. She also argued she will suﬀer irreparable 
harm without a stay because her family will be homeless.   
II.  Analysis 
      Stays pending appeal are governed by Federal Rule of Civil Procedure 62, which 
works in coordination with Federal Rule of Appellate Procedure 8(a). Material 
amendments to Rule 62, and conforming amendments to Rule 8(a), took eﬀect on 


3 By contrast, in jurisdictions where the judgment of foreclosure is immediately appealable as the final 
judgment on the merits (D owes P the sum of X dollars, and the property is available to execute the 
judgment), an appellate court hearing a later challenge to the order confirming the post‐judgment sale 
should demand much more to justify a stay pending appeal of that order. In such processes, the post‐
judgment appeal is usually limited to the manner of execution; the merits of the underlying judgment are 
deemed to have been finally resolved. See, e.g., Citibank, N.A. v. Data Lease Financial Corp., 645 F.2d 333, 
337–38 (5th Cir. 1981) (failure to appeal foreclosure order bars ability to challenge merits of that order in 
appeal of later order confirming sale); Central Trust Co. of New York v. Peoria, Decatur & Evansville Ry. Co., 
118 F. 30, 32 (7th Cir. 1902) (appeal from order confirming sale could not challenge merits of underlying 
foreclosure); see also Leadville Coal Co. v. McCreery, 141 U.S. 475, 478–79 (1891) (“[W]e cannot fail to 
observe that the main scope and purpose of this appeal seem to be to relitigate questions fully determined 
by the final decree appealed from and affirmed.”); Whiting v. Bank of United States, 38 U.S. (13 Pet.) 6, 14–
15 (1839) (holding that decree ordering foreclosure and sale was “final decree,” that later sale and 
confirmation were “a mere mode of enforcing the rights of the creditor,” and that appeal from later sale 
and confirmation was too late to challenge underlying foreclosure).
No. 18‐2429                                                                           Page  5 

December 1, 2018. The amendments have clarified the law for purposes of this case and 
made its application simpler and more flexible. We explain our thinking first under the 
2017 versions and then under the 2018 versions. 
       A.  The 2017 Versions of Rules 62 and 8   
       The judgment foreclosing the mortgage, approving the sale, and ordering 
Cornish to give up possession of the property has several injunctive elements. Rule 62(c) 
(2017) provided that a district court “may suspend, modify, restore, or grant an 
injunction on terms for bond or other terms that secure the opposing party’s rights.” 
Rule 62(g) (2017) made clear that the rule did not limit the power of an appellate court 
to suspend, modify, restore, or grant an injunction pending appeal or to preserve the 
status quo pending appeal. 
       The injunctive aspects of a full, final foreclosure judgment under Townsend, 
ordering immediate turnover of the property, can support an argument for applying the 
general equitable balancing test used for stays of injunctions pending appeal as stated 
in Hilton v. Braunskill, 481 U.S. 770 (1987). The issue in Hilton was the release, pending a 
warden’s appeal, of a state prisoner who had won a writ of habeas corpus. The Supreme 
Court drew on the general standards for stays of injunctions pending appeal: “(1) 
whether the stay applicant has made a strong showing that he is likely to succeed on the 
merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether 
issuance of the stay will substantially injure the other parties interested in the 
proceeding; and (4) where the public interest lies.” Id. at 776; see also Nken v. Holder, 556 
U.S. 418, 425–26 (2009) (discussing Hilton standard as applied to immigration removal 
order). Under that standard, a party seeking a stay and a court considering the issue 
must dive quickly and deeply into the merits of the appeal. 
       If that standard applied to a mortgage foreclosure appeal, then appellant‐debtors 
would face a burden that few other appellants face in appeals over secured loans. After 
years of litigation and preliminaries, the appellant‐debtors in mortgage foreclosure 
appeals would need to make critical choices, under great time pressure, about how to 
argue the merits of their appeal. The appellate court would need to make comparable 
eﬀorts to learn the merits of the case to decide an emergency motion. We make such 
eﬀorts when we need to, of course, but it is not the most desirable or reliable procedure 
for evaluating the merits of an appeal. And stakes can be high. 
      At the core of a foreclosure judgment is a judgment simply ordering the 
borrower to repay a money debt. Stays pending appeal for money judgments were 
governed by Rule 62(d) (2017), which provided for an automatic stay pending appeal if 
the appellant posted suﬃcient security. “A judgment creditor holds a general, 
unsecured debt.” Olympia Equipment Leasing Co. v. Western Union Telegraph Co., 786 F.2d 
No. 18‐2429                                                                           Page  6 

794, 800 (7th Cir. 1986) (Easterbrook, J., concurring). A party taking an appeal from such 
a money judgment was ordinarily entitled to a stay as a matter of right if she posted a 
bond to protect the rights of the appellee. Fed. R. Civ. P. 62(d) (2017); American 
Manufacturers Mutual Ins. Co. v. American Broadcasting‐Paramount Theatres, Inc., 87 S. Ct. 
1, 3 (1966) (Harlan, J., in chambers, staying enforcement of state‐court judgment). 
        If the bond was posted, then, there was no need for the court to inquire, at the 
very outset of the appeal, into its potential merits. Execution was stayed as a matter of 
right, not judicial discretion. Id.; Hebert v. Exxon Corp., 953 F.2d 936, 938 (5th Cir. 1992) 
(issuing writ of mandamus to district court to stay execution of declaratory judgment 
having eﬀect of money judgment after bond had been posted); Dillon v. City of Chicago, 
866 F.2d 902, 904 (7th Cir. 1988) (“Rule 62(d) of the Federal Rules of Civil Procedure 
allows an appellant to obtain an automatic stay of execution of judgment pending 
appeal by posting a bond.”); Northern Indiana Public Service Co. v. Carbon County Coal Co., 
799 F.2d 265, 281 (7th Cir. 1986) (appellant from money judgment must post a bond if it 
wants “automatic stay” under Rule 62(d) before 2018 amendment); Olympia Equipment 
Leasing Co. v. Western Union Telegraph Co., 786 F.2d 794, 796 (7th Cir. 1986) (posting bond 
entitles appellant to stay under Rule 62(d) before amendment, but district court also 
had discretion to stay execution under other conditions to secure interests of appellee); 
Federal Prescription Service, Inc. v. American Pharmaceutical Ass’n, 636 F.2d 755, 759 (D.C. 
Cir. 1980) (“Beyond question, Rule 62(d) [before amendment] entitles the appellant who 
files a satisfactory supersedeas bond to a stay of money judgment as a matter of right.”); 
see also 11 Wright & Miller, Federal Practice and Procedure § 2905 (2012). In such cases, 
the stay of execution pending appeal simply did not depend on the district court’s or 
the appellate court’s early evaluation of the appellant’s prospects of success in the 
appeal. 
        In the case of a mortgage foreclosure, the execution to put money in the lender’s 
pocket should actually be simpler than with a general money judgment. The diﬀerence 
is that the lender already has its security interest in the mortgaged property. That 
security interest should ordinarily suﬃce to protect the lender’s rights pending appeal 
for purposes of Rule 62. That’s what the lender bargained for as its security, after all, 
but on the conditions that the interest remains protected by, for example, payment of 
insurance and property taxes, and that the property is being cared for. Under the pre‐
2018 version of Rule 62, we recognized, there might be unusual cases where district 
courts or this court should exercise their discretion, as discussed in Olympia Equipment 
Leasing, 786 F.2d at 796, to impose additional conditions on a stay pending appeal, but 
this case did not appear unusual in this respect. 
        In HSBC Bank v. Townsend, we held that a judgment of foreclosure applying 
Illinois law was not a final, appealable judgment. The foreclosure decision left three 
No. 18‐2429                                                                         Page  7 

factors unresolved there: (1) the owner retained statutory rights to redeem or reinstate 
the mortgage before a sale; (2) if a sale occurred, it would still need to be confirmed by 
the court; and (3) the amount of any deficiency judgment could not be determined until 
the sale had been held and confirmed. The rule of HSBC Bank v. Townsend means an 
appeal would have to await a district court order confirming the results of a judicially‐
ordered sale of the property. 793 F.3d at 777. In other words, a property owner facing 
foreclosure and unhappy creditors cannot obtain appellate review of the merits of the 
underlying judgment until the case has proceeded to a court‐ordered auction and the 
court has approved the result of the auction. At that late stage, a buyer could be ready to 
take possession of the property, though the interests of that buyer may be less pressing 
where the buyer is the lender itself (as in this case) or someone acting in concert with 
the lender. 
       Townsend has important practical consequences that show up in cases like this 
one, both for the parties and for the courts. Because of Townsend, debtor‐appellant 
Cornish could no longer appeal at all, on any issue—including the money judgment on 
the underlying debt for which a stay pending appeal should have been automatic—
until after the district court approved the sale of her home. That last order introduced 
the injunctive elements into the judgment: it directed the sheriﬀ to evict Cornish, 
perhaps as soon as thirty days after entry of the order. Further, the sale and delivery of 
real property to a good‐faith purchaser can render moot at least the portion of the 
judgment ordering and approving the sale. See Townsend, 793 F.3d at 780; FDIC v. 
Meyer, 781 F.2d 1260, 1263 (7th Cir. 1986). Without a stay, which would have been 
essentially automatic in an appeal of the underlying judgment on the debt before 
Townsend, Cornish would likely have been evicted in a matter of days without any 
meaningful opportunity to present her arguments to this court. 
        In Townsend itself, we acknowledged the obvious: a foreclosure and judicial sale 
pose a great potential for irreparable harm to the appellant‐debtor. We concluded, 
however, that adequate protections, including a stay of a later judgment confirming the 
sale, would be available so that immediate review of the interlocutory order was not 
necessary. 793 F.3d at 779–80. Our opinion in Townsend clearly implied that stays 
pending appeals in foreclosure cases should be routine to prevent the irreparable harm 
of losing one’s home. That’s why Townsend avoided the doctrine of Forgay v. Conrad, 47 
U.S. (6 How.) 201 (1848), which could otherwise authorize an interlocutory appeal of an 
order directing immediate delivery of physical property. 793 F.3d at 779–80 (“a 
mortgagor‐owner who is residing in the property and taking care of it should not face the 
kind of immediate irreparable harm required by Forgay until there is time to file an 
appeal and to seek a stay of the final order confirming the judicial sale”) (emphasis 
added). The Townsend dissent made that point explicit, saying that under the majority’s 
No. 18‐2429                                                                           Page  8 

approach, stays pending appeals in mortgage foreclosures should be granted 
“routinely.” 793 F.3d at 783 (Hamilton, J., dissenting). 
        In weighing these competing arguments for the applicable standard on an 
emergency basis in July 2018, a majority of this motions panel decided to issue the stay 
in this case. We favored the view that stays should be the norm, at least unless the 
lender‐appellee could show that preserving its interest in the underlying property 
would not provide suﬃcient security pending appeal. 
      B.  The 2018 Versions of Rules 62 and 8   
       The 2018 amendments to Civil Rule 62 and conforming amendments to 
Appellate Rule 8 reinforce making a stay pending appeal the norm in mortgage 
foreclosure cases. We focus primarily on the amendments to Rule 62, which were 
substantive and also reorganized the rule. Here is the new text of Rule 62(a)–(d): 
               Rule 62. Stay of Proceedings to Enforce a Judgment 
             (a)  AUTOMATIC  STAY.  Exceptions  for  Injunctions, 
          Receiverships,  and  Patent  Accountings.  Except  as  provided  in 
          Rule 62(c) and (d), execution on a judgment and proceedings to 
          enforce it are stayed for 30 days after its entry, unless the court 
          orders otherwise. 
             (b)  STAY  BY  BOND  OR  OTHER  SECURITY.  At  any  time  after 
          judgment  is  entered,  a  party  may  obtain  a  stay  by  providing  a 
          bond  or  other  security.  The  stay  takes  eﬀect  when  the  court 
          approves the bond or other security and remains in eﬀect for the 
          time specified in the bond or security. 
               (c)  STAY         INJUNCTION,  RECEIVERSHIP,  OR  PATENT 
                            OF  AN 
          ACCOUNTING  ORDER.  Unless  the  court  orders  otherwise,  the 
          following are not stayed after being entered, even if an appeal is 
          taken: 
              (1)  an  interlocutory  or  final  judgment  in  an  action  for  an 
          injunction or receivership; or 
              (2) a judgment or order that directs an accounting in an action 
          for patent infringement. 
             (d)  INJUNCTION  PENDING  AN  APPEAL.  While  an  appeal  is 
          pending  from  an  interlocutory  order  or  final  judgment  that 
          grants,  continues,  modifies,  refuses,  dissolves,  or  refuses  to 
          dissolve or modify an injunction, the court may suspend, modify, 
No. 18‐2429                                                                           Page  9 

          restore, or grant an injunction on terms for bond or other terms 
          that secure the opposing party’s rights. If the judgment appealed 
          from  is  rendered  by  a  statutory  three‐judge  district  court,  the 
          order must be made either: 
               (1) by that court sitting in open session; or 
             (2)  by  the  assent  of  all  its  judges,  as  evidenced  by  their 
          signatures. 
        The advisory committee notes provide a helpful explanation for the 2018 
amendments. The amendments eliminate the somewhat dated reference in former Rule 
62(d) to a “supersedeas bond.” The notes also “make clear that a party may obtain a 
stay by posting a bond or other security.” Most important for our purposes: “The new 
rule’s text makes explicit the opportunity to post security in a form other than a bond.” 
Given that explicit flexibility, continuing an existing security interest in the property 
that a lender required as a condition of the loan should provide adequate security in 
most cases, at least so long as the property is cared for and protected by insurance and 
payment of property taxes.   
       At the same time, the 2018 amendments also make clearer that courts have the 
power to provide suﬃcient security for appellees, along the lines we recognized in 
Olympia Leasing Equipment, if the usual forms of security are not suﬃcient or 
appropriate for some reason. See 786 F.2d at 796. The 2018 advisory committee note 
explains that the amended rule “expressly recognizes the court’s authority to dissolve 
the automatic stay or supersede it by a court‐ordered stay,” including to address “a risk 
that the judgment debtor’s assets will be dissipated.” 
        Under the new version of Rule 62, the newly expressed flexibility for the form of 
security to protect the appellee gives more explicit support for treating the property in a 
mortgage foreclosure appeal as suﬃcient security, at least as long as the property is 
occupied and cared for. See also HSBC Bank v. Townsend, 793 F.3d at 780. And since the 
amended rule no longer provides completely automatic stays, it allows the courts 
flexibility to protect a lender‐appellee who needs protection from risks that would 
dissipate the property or otherwise undermine the security it provides. Under the new 
rules, courts should be able to balance fairly the appellant‐debtor’s appeal rights with 
the lender‐appellee’s right to security pending appeal. 
                                          Conclusion 
      Under the 2018 amendments to Federal Rule of Civil Procedure 62 and Federal 
Rule of Appellate Procedure 8, in appeals from mortgage foreclosure judgments 
governed by our rule of finality in HSBC Bank USA v. Townsend, 793 F.3d 771, a majority 
No. 18‐2429                                                                    Page  10 

of this panel concludes that the norm should be a stay pending appeal, absent unusual 
circumstances showing that the security interest in the underlying property does not 
provide suﬃcient protection for the lender‐appellee. 
      For these reasons, we granted the stay pending appeal in this case. 
                           
No. 18‐2429                                                                          Page  11 

      St. Eve, Circuit Judge, dissenting. I agree with my colleagues that borrowers 
appealing from a final foreclosure judgment can face real loss without a stay. But I 
disagree about how to resolve Tracy Cornish’s motion. I respectfully dissent.   
       There are two relevant ways to obtain a stay pending appeal. The most common 
is through an exercise of sound judicial discretion, for federal courts generally have the 
inherent authority to issue a stay of orders or proceedings. See, e.g., Ryan v. Gonzales, 568 
U.S. 57, 73–74 (2013); Nken v. Holder, 556 U.S. 418, 433–34 (2009); see also Fed. R. Civ. P. 
62(g); Fed. R. App. P. 8(a). Rule 62(d) of the pre‐2018 amendments to the Federal Rules 
of Civil Procedure, however, also allowed that an “appellant may obtain a stay by 
supersedeas bond.” This rule, as the majority explains, generally applied to appeals of 
money judgments. Of these two standards—one dependent on judicial discretion, the 
other on an appellate bond—the former should have governed Cornish’s motion. That 
motion asked for temporary relief from the court order approving sale (to “stay 
possession” of the home), not relief from a money judgment (the post‐foreclosure 
deficiency in this case lies in rem). Whatever interest a lender has in a foreclosed piece 
of property, it seems a stretch to liken it to a bond.   
       The general standard for issuing a stay pending appeal is well established. 
Courts must consider the likelihood of success, the irreparable harm, the potential 
injury, and the public interest. Nken, 556 U.S. at 434; Hilton v. Braunskill, 481 U.S. 770, 
776 (1987). The likelihood of success is critical. Nken, 446 U.S. at 434–35; Frank v. Walker, 
769 F.3d 494, 495–96 (7th Cir. 2014) (per curiam). But Cornish’s motion showed no path 
to victory, even construing it liberally. She cited the Rooker‐Feldman doctrine and res 
judicata, yet there was no preclusive state‐court decision or judgment: the dismissal was 
for want of prosecution, and Deutsche Bank refiled its claim in federal court within the 
applicable statute of limitations. Because Cornish showed no likelihood of success, I 
dissented from the majority’s order on July 16, 2018. 
        Since then, amendments to Rule 62 took eﬀect on December 1, 2018. Former Rule 
62(d) became Rule 62(b), and it now states that “a party may obtain a stay by providing 
a bond or other security.” Fed. R. Civ. P. 62(b) (emphasis added); see also Fed. R. App. P. 
8(a) (corresponding changes included). The Committee Notes to the 2018 amendments 
explain that the “new rule’s text makes explicit the opportunity to post security in a 
form other than a bond.” Fed. R. Civ. P. 62, Committee Notes on Rules—2018 
Amendment.   
       The majority asks whether, under new Rule 62(b), a lender‐appellee’s post‐
foreclosure interest in a property is a suﬃcient “security” to generally warrant a stay, 
and it answers in the aﬃrmative. I do not know why we are asking the question at all. 
The majority has, after all, already granted Cornish’s motion. Even if the amendments 
No. 18‐2429                                                                         Page  12 

have retroactive eﬀect—a likely possibility, as the order issuing the amendments states 
that they should govern pending proceedings “insofar as just and practicable”—I fail to 
see how we can (or why we should) retroactively apply new rules to an already‐granted 
and uncontested motion. See Diaz v. Shallbetter, 984 F.2d 850, 853 (7th Cir. 1993) 
(“Amendments may or may not govern ‘further proceedings’ in pending cases,” but the 
“just and practicable” standard and the Rules Enabling Act “say only that new acts in 
cases already on the docket ordinarily should conform to the new rules”). The Supreme 
Court has said that the retroactivity of amended rules “ordinarily depends on the 
posture of the particular case.” Landgraf v. USI Film Prod., 511 U.S. 244, 275 n.29 (1994). 
The posture of Cornish’s motion is that it has been decided, with only the promise of a 
short order explaining the initial decision to follow. The stay is in place indefinitely. No 
party has asked us to reconsider it.   
       I have another discomfort with the majority’s order. It proposes a new standard 
for these often‐made motions, which, if ever made precedential by our court, would 
bind parties’ rights to property and money on appeal. But it does so without the benefit 
of any argument from the parties. Perhaps that would be palatable if the new Rule 62(b) 
clearly dictated the majority’s result, but it does not. Rule 62(b), for example, 
contemplates that the party seeking a stay will “provid[e]” a bond or other security. 
Fed. R. Civ. P. 62(b). Cornish, on the other hand, simply lost the foreclosure suit below. 
The purpose of Rule 62(b), moreover, is to protect the appellee’s rights during appeal. 
As the majority recognizes, post‐foreclosure interest in a property may well not provide 
that protection if taxes go unpaid, upkeep is not met, and the person living in the home 
continues not to pay for it—all while the lender’s contractual right to take possession is 
put on ice during appeal. Those are some reasons that Rule 62(b) may not be satisfied 
by a final foreclosure order. There may well be others. The majority, again, strikes new 
ground based on a new rule and an unopposed, pro se motion.   
      I disagreed with the majority’s interpretation under the former Rule 62. I see no 
reason to pick a side on its interpretation under the new Rule 62. I therefore dissent.